Citation Nr: 0715746	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1965 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that 
tendonitis of the left calcaneofibular ligament is not 
related to service.

2.  An unappealed July 1987 rating decision denied the 
veteran's claim for entitlement to service connection for low 
back strain with bilateral spondylolysis of L5 and Grade I 
spondylolisthesis.  

3.  Evidence associated with the claims file since the 
unappealed July 1987 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a low back disorder.

4.  The competent evidence of record demonstrates that a low 
back disorder is not related to service.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


3.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for a left ankle disorder and claim to 
reopen a claim for entitlement to service connection for a 
low back disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claims, December 2004 and April 2005 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for left ankle and low 
back disorders.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and VA outpatient and inpatient 
medical records are associated with the claims file.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  As the veteran has 
not identified any records that are not already in the claims 
file.  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 Vet 
App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. 
App. 473.

Left ankle disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The service entrance examination was negative for a left 
ankle disorder.  In a November 1968 service record, the 
veteran presented with a swollen left ankle after the foot 
was run over by a mobile fire extinguisher.  The examination 
showed full range of motion, swelling in the anterior part of 
the ankle, and tenderness.  The impression was bruise to the 
anterior left ankle.  An ace wrap was prescribed.  The 
veteran's service discharge examination was negative for a 
left ankle disorder.

In a September 2004 letter, a private physician indicated he 
had seen the veteran several times over 16 years.  
Examination showed normal range of left ankle motion, but 
with pain.  The current diagnosis was osteoarthritis of the 
left heel with prior history of heel spur.  Upon a review of 
the veteran's service medical records and VA x-ray reports, 
the physician opined that the ankle disorder resulted from 
the inservice ankle injury.

A May 2005 VA joints examination was conducted upon a review 
of the claims file.  The veteran reported that he injured his 
left ankle while in service when a 150 pound fire 
extinguisher pinned his ankle.  The veteran reported that he 
went to sick bay the next day and was given an ice pack and 
medication.  The veteran reported that he had not otherwise 
ever received medical care for his left ankle.  The veteran 
reported intermittent burning and discomfort that was 
activity-related.  The veteran also reported stiffness, lack 
of endurance, and pain when walking and upon other movements.  
Upon examination, the diagnosis was tendonitis of the left 
ankle, calcaneofibular ligament.  X-rays indicated normal 
left ankle.  The examiner opined that any current left ankle 
disorder was "less likely than not" related to the 
inservice ankle injury.  The examiner noted that the service 
records noted an injury on the anterior aspect of the ankle 
while the current findings were in the lateral inframalleolar 
area of the calcaneofibular ligament area.  

A May 2006 VA examiner opined, upon a review of the entire 
claims file, that the left ankle disorder was not causally 
related to prior military service.

The Board finds that the evidence of record does not support 
a finding of service connection for a left ankle disorder.  
The veteran has a currently diagnosed left ankle disability.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  There is also 
evidence of an inservice left ankle bruise.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Although a private examiner, upon a review of service medical 
records and VA x-rays, opined that the left ankle disorder 
was related to the inservice injury, the examiner did not 
support that opinion with rationale or clinical findings.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion include access to the claims file and thoroughness 
and detail of the opinion); see also Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (noting that the failure 
of the physician to provide a basis for an opinion goes to 
the weight or credibility of the evidence).  A VA examiner, 
upon a review of the entire claims file, opined that the 
veteran's left ankle disorder was not related to service 
because the inservice ankle injury appeared acute, there was 
a gap in treatment of many years, and the current complaints 
were not in the same location as the inservice left ankle 
injury.  Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 
Vet. App. at 382.  The May 2006 VA examiner also opined that 
the left ankle disorder was not related to active military 
service.  Moreover, the other evidence of record does not 
support a nexus between a current left ankle disorder and 
active military service.  The first evidence of post-service 
left ankle treatment was in 2004, over 30 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, service 
connection for a left ankle disorder is not warranted. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Low back disorder

In this case, the RO determined that new and material 
evidence was presented to reopen the veteran's claim for 
entitlement to service connection for a low back injury.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In a July 1987 rating decision, the RO denied service 
connection for a low back disorder because the inservice 
injury was acute and transitory with no residuals at 
discharge.  The veteran did not file a notice of 
disagreement.  The decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  In October 2004, the veteran filed a claim to reopen 
the issue of entitlement to service connection for a low back 
disorder.  In an August 2005 rating decision, the RO found 
new and material evidence to reopen the veteran's claim.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the July 1987 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

The evidence of record at the time of the July 1987 rating 
decision included the veteran's service medical records.  In 
a March 1969 service record, the veteran reported lower 
lumbar spine tenderness and pain.  The veteran was given 
medication.  The next day, the veteran returned to be seen 
for a muscular strain.  The service medical records were 
otherwise negative for a low back disorder.  Private medical 
records indicated that in July 1974, the veteran incurred a 
low back strain at work.  The impression was acute lumbar 
strain and spondylosis.  In March 1982, the veteran was seen 
for low back strain and spondylosis was diagnosed.  A May 
1987 VA examination and x-ray report diagnosed Grade I 
spondylolisthesis L5-S1 and bilateral spondylolysis.  

The evidence submitted since the July 1987 VA rating decision 
includes VA medical records from January to August 2004 that 
diagnose bilateral spondylosis and spondylolisthesis of L5 on 
S1.  Also newly of record is an October 2004 letter in which 
a private physician opined that the low back disorder was the 
result of an inservice injury.  A May 2005 VA spine 
examination diagnosed spondylolysis with spondylolisthesis L5 
on S1 and degenerative disc disease.  The examiner found that 
the low back disorder was not related to service, and that it 
would require resort to speculation to find that the disorder 
was related to service.  Also newly of record is a May 2006 
VA medical opinion which found that the veteran's low back 
disorder was not related to service.

The evidence is new because it was submitted to VA, for the 
first time, after the July 1987 rating decision.  The newly 
submitted evidence is material because it relates to whether 
there is a nexus between the veteran's low back disorder and 
active military service.  The evidence is not cumulative or 
redundant because no nexus opinion was previously of file and 
there is a private opinion that raises a reasonable 
possibility of substantiating the veteran's claim to service 
connection.  Accordingly, the claim is reopened and the 
merits of the veteran's claim for entitlement to service 
connection for low back disorder must be readjudicated.

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.

The veteran's service entrance and discharge examinations 
revealed no low back disorder.  In March 1969, the veteran 
presented with tenderness and pain to his lower left spine.  
The veteran was prescribed methyl salsalate and Darvon.  The 
next day, the veteran returned as instructed and was given 
medication for his low back muscular strain.


In July 1974 private medical records, the veteran presented 
with back pain after straining his low back at work while 
loading heavy objects.  The impression was acute lumbar 
strain, spondylolysis, and rule out herniated nucleus pulpous 
L4-5 or L5-S1 levels.  Lumbar spine x-rays showed 
spondylolysis at the L5, S1 level, without evidence of 
spondylolisthesis and well-maintained heights of vertebral 
bodies and interspaces.  August 1984 private records noted 
the veteran was unable to walk due to back pain.  September 
1974 private records noted spinal fusion was a possibility.  
October 1974 private records noted intermittent low back 
pain.  December 1974 private records noted increasing low 
back pain with sensory loss.  

A January 1975 private medical record indicated the 
impression was unstable low back with spondylosis and 
possible L5 nerve root compression, left.  Other January 1975 
private records noted the veteran exacerbated his back pain 
due to a fall on the ice.  May 1975 private records noted an 
improved low back.  July 1975 private records noted 
occasional low back pain.  In October 1975 private medical 
records, the veteran reported occasional episodes of back 
pain.  In January 1976, the veteran reported exacerbation of 
his back pain after several falls on ice.  In a May 1976 
private record, the veteran reported back pain.  In January 
1978, the veteran was seen for back pain.  X-rays showed 
spondylolysis at L4-5 levels without spondylolisthesis.  The 
impression was recurrent lumbar strain.  A March 1982 private 
record impression was back strain and spondylolysis without 
spondylolisthesis.  In April 1983, the veteran obtained a 
sacroiliac belt.  In June 1983 private records, the veteran 
noted that his back was better with the belt.  

In May 1987, a VA spine exam was conducted.  The veteran 
reported low back pain and occasional left radicular pain 
since he had injured his back in Vietnam when he was 
accidentally pinned behind several 150 pound fire 
extinguishers while riding in a truck.  A lumbar spine x-ray 
impression was normal lumbar spine.  Upon examination, the 
impression was Grade I spondylolisthesis of L5-S1 and 
bilateral spondylolysis.  

In a March 1987 lay statement, the veteran's wife stated that 
the veteran had told her his back injuries came from an 
accident in Vietnam, and that throughout the years, the 
veteran has had to quit various jobs due to his back 
problems.  


December 2003 VA medical records indicated the veteran 
reported back pain.  The diagnosis was back pain.  January 
2004 VA records noted that the veteran reported back pain.  
Lumbar spine magnetic resonance imaging demonstrated 
spondylolisthesis of L5 on S1, bilateral spondylosis, 
narrowing of the intervertebral foramina without nerve root 
entrapment, and a mild bulge at L3-4 and L4-5, but no 
significant spinal stenosis or nerve root entrapment.  June 
2004 VA records noted the veteran reported back pain of 4 out 
of 10.  In August 2004 VA records, the veteran reported a 
nagging backache and denied any recent back trauma.  X-rays 
indicated Grade I spondylolisthesis of L5 on S1 with 
spondylosis involving the lumbar spine at multiple levels.  
The impression was lumbar radiculopathy.

In an October 2004 letter, a private physician who had seen 
the veteran several times over 16 years, diagnosed chronic 
low back pain secondary to spondylosis and spondylolisthesis 
of L5 on S1.  The physician reviewed the veteran's military 
medical records and VA x-ray reports.  The physician opined 
that the back disorder was, to a reasonable degree of 
certainty, the result of an inservice back injury.

A May 2005 VA spine examination was conducted.  The veteran 
reported he injured his back in service when he was pinned 
behind heavy fire extinguishers.  The veteran reported that 
he reported to sick bay the next day and was provided with 
pain medication and sent out on light duty.  He stated that 
his back had been an intermittent but chronic problem since 
that time, and had been worse since January 2005.  The 
veteran reported that his back was uncomfortable, tight and 
stiff, and that there were spontaneous episodes of sharp 
stabbing pain upon some movements.  The veteran denied 
radiation, migration, stiffness, weakness, or flare-ups, and 
denied any need for orthoses, periods of incapacitation, 
limits on walking, and unsteadiness.  Upon physical 
examination, the diagnosis was episodes of strain of the 
lumbosacral spine and musculoligamentous origin.  X-rays 
showed spondylolysis with spondylolisthesis, L5 on S1, and 
degenerative disc disease, worst at L3-L4.  The examiner 
opined that the veteran's low back disorder was less likely 
than not related to the inservice injury.  The examiner noted 
that the service medical records noted a spontaneous episode 
and treatment of back pain and that the veteran was returned 
to duty after the second visit without restriction.  The 
examiner found that it would require resorting to mere 
speculation to indicate that the diagnoses, which exceeded 
the clinical symptoms, were related to any inservice low back 
pain.

A May 2006 VA medical opinion was obtained upon a review of 
the entire claims file.  The examiner opined that the low 
back disorder was not causally related to the previous 
military service.  The examiner noted that the veteran was 
treated for 2 days during service, there were no complaints 
at discharge, private medical records showed acute lumbar 
strain, and the first x-rays showed only spondylolysis but 
recent x-rays showed spondylolisthesis, which indicated 
recent and further stress in the lumbar area.

The Board finds that the medical evidence of record does not 
support a finding of service connection for a low back 
disorder.  There is a currently diagnosed low back disability 
for VA purposes.  Degmetich, 104 F.3d at 1333.  In addition, 
there is evidence of an inservice low back strain.  Hickson, 
12 Vet. App. at 253.  But the medical evidence of record 
indicates that the veteran's current low back disorder is not 
related to active military service.  Hickson, 12 Vet. App. at 
253; see also Madden, 125 F.3d at 1481.  A private physician 
opined, upon a review of service medical records and VA x-ray 
reports, that the veteran's low back disability was, to a 
reasonable degree of certainty, the result of an inservice 
back injury.  See Hernandez-Toyens, 11 Vet. App. at 382.  But 
a May 2005 VA examiner opined, upon a review of the complete 
claims file, that the back disorder was not likely related to 
the inservice back strain because the records showed the 
injury was treated for 2 days.  See Prejean, 13 Vet. App. at 
448-9.  However, the same VA examiner, however, stated that 
it would require resorting to speculation to say that the 
veteran's radiographic diagnosis was related to the inservice 
back complaints.  See Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993) (noting that the weight of a medical opinion is 
diminished where an opinion is ambivalent).  But a May 2006 
VA examiner opined, upon a complete review of the claims 
file, including the May 2005 VA examination, that the 
veteran's low back disorder was not related to service 
because the inservice back complaint was an acute strain that 
resolved, the private medical records after service discharge 
showed acute lumbar strains, and radiographic evidence 
demonstrated recent and further stress in the lumbar area 
that caused the current disability.  Prejean, 13 Vet. App. at 
448-9.  The Board accords significant probative weight to the 
most recent VA examiner's opinion because it was based upon a 
review of the claims file and was supported by rationale and 
medical evidence in the record.  See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001) (noting that the Board may 
appropriately favor the opinion of one competent medical 
authority over another).  Accordingly, service connection for 
a low back disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for left ankle disorder is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened.

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


